Gill, J.
I. We shall first refer to points raised by this appeal which, in our opinion, must result in a reversal of this case.
(a) The court at the instance of the plaintiff, among others gave the following instruction:
“If the jury believe from the evidence that the plaintiff did not deliver the possession of the stock of goods in controversy to the defendant Duperow, they will find for the plaintiff.”
Thus instructing the jury was, in this case, clearly erroneous. It might be, and doubtless was, argued to the jury on this instruction, that whatever were the rights of property as to this stock of goods, unless the vendor did deliver possession to the vendee, the vendor could maintain replevin. In other words, by this instruction the jury was told that even though Duperow had bought and paid for the goods, in entire good faith, yet, if Poe did not in fact give over the possession, the right to maintain replevin continued with Poe, though he had no title whatever in the property. It is well settled that replevin cannot be maintained upon a mere naked possession without a general or special property in the plaintiff. McMahill v. Walker, 22 Mo. App. 170; Nance v. Metcalf, 19 Mo. App. 183; Benjamin on Sales, sec. 315.
“It is an inflexible rule in replevin that the plaintiff must show himself to be the owner of the goods for which the suit was brought,” etc. Wells on Replevin, sec. 168. It is the right of possession flowing from a right of property, general or special, that must rest in tfye plaintiff to justify the action in replevin. Authorities, supra, and Broadwater v. Darne, 10 Mo. 277; Wright v. Richmond, 21 Mo. App. 76.
(b) At the instance of the plaintiff the trial court also gave the following instruction :
“ Although the jury may believe from the evidence that the plaintiff entered into a contract with the *557defendant Duperow, by which he sold the goods in controversy to him, and delivered the possession thereof to him, yet if they further believe that the plaintiff was induced to enter into such contract and to deliver such possession by the false and fraudulent representations of the defendant Duperow, William A. Kenney and Elmer D. Hussey, or either of them, and that defendant Stockton had notice of such fraudulent representations at any time before he paid the purchase money, then they will find for the plaintiff.”
The giving of this instruction' was likewise erroneous, in that it assumes as true one of the issues in the case. It holds defendants, Stockton and Duperow, answerable for any faults or fraudulent representations of Kenney or Hussey, without proof that Kenney and Hussey were parties to a conspiracy with Duperow in acquiring the goods. The court by the instruction seems to determine a fáct that should be left to the jury. It is true that when evidence is offered of the acts and declarations of parties charged as conspirators the court will admit such acts and declarations apparently made in furtherance of the common design, when in the opinion of the judge there is proof sufficient to establish, prima facie, the fact of conspiracy, yet the decision of the question whether or not there was a conspiracy must in the end be submitted to the jury for their determination. 1 Greenleaf on Ev., sec. Ill; 1 Thompson on Trials, sec. 393. Before, then, the jury would be authorized to hold defendants for the fraudulent conduct of Kenney and Hussey, they should have believed in the existence of a conspiracy between said Kenney, Hussey and Duperow to defraud the plaintiff out of his property, of which Stockton, too, had notice.
(c) Among the many assignments of error, defendants’ counsel complain repeatedly of the court’s action in permitting proof of the various acts and declarations of the alleged conspirators, not parties to this suit, to *558the prejudice of defendants’ rights. Without going over these in detail it seems well to remind the trial court of the rules generally understood for the admission or rejection of such testimony. Declarations or acts of confederates are only admissible against their associates when such acts or declarations form a part of the res gestee, and unless these acts or declarations accompany the prosecution of the common object they are inadmissible. The same rule applies here as in case of principal and agent. While in the prosecution of the main design, the conspirators directing their efforts towards one common object, they are agents for each other, and hence within the scope of this common design their acts and declarations are to be charged to each and all of the conspirators. When, however, the work, design or object is accomplished or abandoned, then the agency is at an end, and acts and declarations thereafter done or made by either cannot be used against the other. State v. Duncan, 64 Mo. 266; Laytham v. Agnew, 70 Mo. 51; Nicholson v. Railroad, 82 Mo. 73; Strohmeyer v. Zeppenfeld, 28 Mo. App. 273; State v. Stair, 87 Mo. 275; 1 Greenleaf on Ev., sec. 111.
II. Defendant’s counsel further insist that plaintiff must fail in this suit because he did not return the consideration alleged to have been received for the purchase of the jewelry stock. The law in this regard is well understood, but at times its application is difficult. We concur in counsel’s statement of the law, to-wit: That, where a party, seeking to rescind a contract of sale or purchase, has received anything of value thereon, it is a condition precedent to his right of recovery that he return whatever he may have received. And this for the very good reason, that before a party shall demand the return of goods, out of which he claims to have been defrauded, he should, in common honesty, restore to the other party all that he has received on that account. Cahn v. Bungardt, 18 Mo. App. 115; *559Bishop on Contracts, sec. 679; White Sewing Machine Co. v. McBride, 27 Mo. App. 470.
If, then, Poe, by the alleged conveyance to him, acquired anything — any property — which can be re-conveyed, then, under the doctrine above noted, he cannot maintain an action of replevin for these goods until such re-conveyance is made. This brings us to a construction of the so-called “Contract for the flexible harrow,” signed by W. A. Kenney, E. A. Poe and G. W. Siddens, by D. H. Duperow, quoted in full in the statement of this case. The meaning of this “contract” is to us rather dubious. Is it an appointment of Poe and Kenney as sole agents to control and look after the rights and interests of the “Flexible Harrow Company” in the state of Kansas for the period of fifteen years, or is it, in effect, a mere license “ to manufacture all or any part of said harrow during said term of fifteen years?” It can hardly be construed as an assignment of a patent. “In order to constitute an assignment of a patent, there must be a grant which vests in the grantee the exclusive right to the whole patent, or some undivided part of it, or to the whole or an undivided part of some territorial interest.” While a license is defined, by the same author, as an authority to exercise some of the privileges, secured by the patent; but which still leaves an interest in the monopoly in the patentee. Curtis’ Law of Patents, secs. 193, 213, etc.; Taylor v. Wilder, 10 How. (U. S.) 495; see, also, 3 Fed. Rep. 147; Brooks v. Byam, 2 Story (U. S. C. C.) 525.
This instrument does not purport, in terms, to convey to Poe and Kenney the “exclusive right to the whole patent” .for the state of Kansas, but rather takes these parties into the company, and sets off as their respective duties an interest in the business to be done in the state of Kansas for the next fifteen years — permitting the said Poe and Kenney, during the said fifteen years, to manufacture the said harrow. The complete *560assignment of the monopoly for the state of Kansas would vest the right to sell territory, and to manufacture, or permit others to manufacture and sell, the patented article in the state of Kansas. The aforementioned “contract,” which gave Poe all he received for his stock of jewelry, conveyed no such rights, and was, therefore, nothing more than a license fixed to terminate in fifteen years.
Since then nothing was assigned or conveyed to Poe; he had nothing to re-assign or re-convey. He has done all he could to restore the said Duperow to the same position he found him — has renounced his agency or license, and brought this action to redeem his goods, and, if in other respects he should show himself entitled, will be permitted to recover without any re-conveyance to Duperow, or to said Siddens, or said Flexible Harrow Company.
For the reasons, then, hereinbefore given, we must reverse the judgment, and remand the cause for a new trial.
All concur.